TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-03-00194-CV


The University of Texas at Austin and The University of Texas System, Appellants

v.

Greg Abbott, Attorney General for the State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
NO. GN300152, HONORABLE PAUL DAVIS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		This Court abated this appeal on October 3, 2003 and remanded the cause so that the
parties could present arguments to the district court concerning the effect of a new statute on that
court's judgment regarding an open records request.  By motion, appellants assert that they have
settled their claims against the attorney general.  Appellants ask that we dismiss the appeal, certifying
that the motion is unopposed.  We reinstate this appeal, grant the motion, and dismiss this appeal.


  
						G. Alan Waldrop, Justice
Before Justices B. A. Smith, Puryear and Waldrop
Dismissed on Appellants' Motion
Filed:   October 5, 2006